Citation Nr: 0524940	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for herpes simplex.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for herpes simplex.  

The Board remanded the claim in June 2004 for further 
development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran was diagnosed with and had blood work showing 
herpes simplex two days prior to service discharge.  

2.  Two months after service, the veteran tested negative for 
herpes simplex.  

3.  Laboratory tests results of April 2003 tested positive 
for herpes simplex virus.  

4.  There is a proximate balance of evidence on the question 
of whether the veteran has herpes simplex incurred during 
service.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, herpes simplex was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this claim, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist.  

The veteran and her representative claim, in essence, that 
the veteran warrants service connection for herpes simplex 
based on service incurrence.  She asserts that she was 
diagnosed with the disorder two days prior to service 
discharge and continues to suffer with the disorder to this 
date.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

While on active duty in July 2002, the veteran tested 
positive for the herpes simplex virus.  

After service, the veteran underwent a VA fee basis 
examination in September 2002.  She related that she had been 
diagnosed with herpes simplex in service in July 2002.  She 
was prescribed Valtrex to control her outbreaks.  She stated 
that she noted she had sores in connection with her outbreaks 
that were painful, itchy, and she also had general myalgia 
associated with flares, which lasted five days a month.  She 
stated she used over the counter drugs for pain control as 
well as Valtrex.  Examination of the herpes simplex antibody 
was found to be negative.  The examiner indicated that there 
was no pathology to render a diagnosis of herpes simplex.  

In April 2003, the veteran submitted a private laboratory 
test for herpes simplex.  Her blood test was positive for the 
herpes simplex antibody.  

In June 2004, the Board remanded the claim for further 
development. The Board requested that the veteran be 
scheduled for further blood work.  The veteran was scheduled 
for a VA examination in July 2004.  The veteran did not 
report.  She was notified by VA in November 2004 that she had 
thirty days to contact VA to set up another examination.  She 
did not respond.  When entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, action will taken in accordance 
with this section as appropriate.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (a)(b).  

When there is an approximate balance of evidence with respect 
to the proof of a particular conclusion, the doubt is to be 
resolved in favor of the claimant.  Here there is both 
evidence for and against the conclusion the veteran has 
herpes simplex virus incurred in service.  Clearly, there was 
blood work that showed that she tested positive for the virus 
while on active duty.  Two months later, while taking 
medication for the virus, her VA examination blood work was 
negative for the herpes simplex virus.  The veteran then 
submitted additional blood work results in April 2003, which 
clearly showed positive results.  Although the Board 
requested that the veteran be retested again, the veteran did 
not respond and failed to report for the scheduled 
examination.  Therefore, the claim must be evaluated on the 
evidence of record.  After a through evaluation of all of the 
evidence of record, it appears that the veteran was diagnosed 
with herpes simplex late in her service career.  It is not 
clear from the record if the VA fee basis examiner had her 
service records at his examination, but her blood work at 
that time was negative.  She again presented additional blood 
work within seven months of that examination which showed 
that she tested positive for the herpes simplex antibody.  
There is no evidence that she had this virus prior to 
service, and there has been evidence presented that she had 
it in service and since that time.  Resolving doubt on this 
question in favor of the veteran, the Board must conclude the 
veteran has herpes simplex incurred during active service.  
Accordingly, a basis upon which to establish service 
connection for this disability has been presented, and the 
appeal is granted.  


ORDER

Service connection for herpes simplex is granted.  






	                        
____________________________________________
	VITO CLEMENTI 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


